         Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Cameron Bernard Kartje,                          No. CV-18-03240-PHX-SMB
10                    Plaintiff,                          ORDER
11       v.
12       Commissioner of Social Security
         Administration,
13
                      Defendant.
14
15            At   issue   is      the   Commissioner   of    Social   Security    Administration’s
16   (“Commissioner”) denial of Plaintiff’s application for disability insurance benefits under

17   Title II of the Social Security Act (“Act”). Plaintiff filed a Complaint seeking judicial
18   review of the decision (Doc. 1), and the Court now considers Plaintiff’s Opening Brief

19   (Doc. 14, “Pl. Br.”), the Commissioner’s Response (Doc. 18, “Def. Br.”), Plaintiff’s Reply

20   (Doc. 19, “Reply”), and the Administrative Record (Doc. 13, “R.”). For the following
21   reasons, the decision is affirmed.
22   I.       BACKGROUND1

23            Plaintiff filed his application for benefits on October 6, 2014, alleging disability as

24   of March 15, 2014. (R. at 15.) The application was denied at the initial and reconsideration

25   levels, and a hearing before an administrative law judge (“ALJ”) followed. (Id. at 15, 35–

26   48.) The ALJ again denied Plaintiff’s application, finding him not disabled in a written
27   1
            The Court has reviewed the entirety of the medical evidence. In lieu of providing a
28   detailed summary of it here, the Court will reference and incorporate particular evidence
     as appropriate in its analysis.
         Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 2 of 10



 1   decision dated September 14, 2017. (Id. at 15–24.) Therein, the ALJ found Plaintiff had
 2   “severe”2 impairments of lumbar disc herniation, spinal stenosis, essential hypertension,
 3   diabetes mellitus, and gout. (Id. at 17.) Despite these impairments, the ALJ found that
 4   Plaintiff had the residual functional capacity (“RFC”)3 to perform “light”4 work with the
 5   following limitations and exceptions:
 6              • frequent balancing;
 7              • occasional stooping, kneeling, crouching, and crawling;
 8              • occasional climbing of ramps and stairs;
 9              • no climbing of ladders, ropes, or scaffolds;
10              • occasional exposure to cold, heat, wetness, humidity, and vibration; and
11              • no exposure to moving machinery or unprotected heights.
12   (Id. at 18.) Based on this RFC assessment; Plaintiff’s age, education, and work experience;
13   and the testimony of a vocational expert (“VE”), the ALJ found that Plaintiff could perform
14   past relevant work as a mail clerk and was therefore not disabled. (Id. at 23–24.)
15   Afterward, the Appeals Council denied review and the decision became final. (Id. at 1–3.)
16   II.     LEGAL STANDARD
17           In reviewing a decision of the Commissioner, the Court only reviews issues raised
18   by the party challenging the decision. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
19   1155, 1161 n.2 (9th Cir. 2008); see also Kim v. Kang, 154 F.3d 996, 1000 (9th Cir. 1998)
20   (“[The Court] will not ordinarily consider matters on appeal that are not specifically and
21   distinctly argued in appellant’s opening brief.”). The Court may affirm, modify, or reverse
22   the decision, with or without remanding the cause for a rehearing. 42 U.S.C. § 405(g). The
23
24   2
             An “impairment or combination of impairments” is “severe” if it “significantly
25   limits [the] physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c).

26   3
            “[R]esidual functional capacity is the most [a claimant] can still do despite [his or
     her] limitations.” 20 C.F.R. § 404.1545(a)(1).
27
28   4
            “Light work involves lifting no more than 20 pounds at a time with frequent lifting
     or carrying of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b).

                                                 -2-
      Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 3 of 10



 1   Court may set aside the decision only when it is not supported by “substantial evidence”
 2   or is based on legal error. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).
 3   “Substantial evidence means more than a mere scintilla, but less than a preponderance. It
 4   means such relevant evidence as a reasonable mind might accept as adequate to support a
 5   conclusion.” Id. “Where evidence is susceptible to more than one rational interpretation,
 6   the ALJ’s decision should be upheld.” Id. at 674–75; see also Jamerson v. Chater, 112
 7   F.3d 1064, 1067 (9th Cir. 1997) (“[T]he key question is not whether there is substantial
 8   evidence that could support a finding of disability, but whether there is substantial evidence
 9   to support the Commissioner’s actual finding that claimant is not disabled.”). “Yet [the
10   Court] must consider the entire record as a whole, weighing both the evidence that supports
11   and the evidence that detracts from the Commissioner’s conclusion, and may not affirm
12   simply by isolating a specific quantum of supporting evidence.” Trevizo, 871 F.3d. at 675.
13   “[The Court] review[s] only the reasons provided by the ALJ in the disability determination
14   and may not affirm the ALJ on a ground upon which he [or she] did not rely.” Id. “Even
15   when the ALJ commits legal error, [the Court] uphold[s] the decision where that error is
16   harmless.” Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1099 (9th Cir. 2014). “An
17   error is harmless if it is inconsequential to the ultimate nondisability determination, or if
18   the agency’s path may reasonably be discerned, even if the agency explains its decision
19   with less than ideal clarity.” Id. (citations and internal quotation marks omitted).
20          To determine whether a claimant is disabled under the Act, the ALJ engages in a
21   five-step sequential analysis. 20 C.F.R. § 404.1520(a). The burden of proof is on the
22   claimant for the first four steps but shifts to the ALJ at step five. Ford v. Saul, 950 F.3d
23   1141, 1148–49 (9th Cir. 2020).        “Throughout the five-step evaluation, the ALJ is
24   responsible for determining credibility, resolving conflicts in medical testimony, and for
25   resolving ambiguities.” Id. at 1149 (citation and internal quotation marks omitted). At
26   step one, the ALJ determines whether the claimant is presently engaging in substantial
27   gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled, and the
28   inquiry ends. Id. At step two, the ALJ determines whether the claimant has a “severe”


                                                 -3-
      Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 4 of 10



 1   medically determinable physical or mental impairment expected to last 12 months or more.
 2   Id. § 404.1520(a)(4)(ii). If not, the claimant is not disabled, and the inquiry ends. Id. At
 3   step three, the ALJ considers whether the claimant’s impairment or combination of
 4   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
 5   of 20 C.F.R. Part 404. Id. § 404.1520(a)(4)(iii). If so, the claimant is disabled. Id. If not,
 6   the ALJ proceeds to step four. Id. At step four, the ALJ assesses the claimant’s RFC and
 7   determines whether the claimant is capable of performing past relevant work.               Id.
 8   § 404.1520(a)(4)(iv). If so, the claimant is not disabled, and the inquiry ends. Id. If not,
 9   the ALJ proceeds to step five and determines whether the claimant can perform other work
10   existing in significant numbers in the national economy based on the claimant’s RFC, age,
11   education, and work experience. Id. § 404.1520(a)(4)(v). If so, the claimant is not
12   disabled. Id. If not, the claimant is disabled. Id.
13   III.   ANALYSIS
14          A. The ALJ Properly Evaluated the Medical Opinion Evidence.
15          Plaintiff alleges the ALJ erred in evaluating statements and opinions from Thomas
16   Fiel, DO, a treating physician, and Claire Moore, PAC, a treating physician’s assistant. (Pl.
17   Br. at 10–17; see R. at 22.)
18          In assessing a claimant’s RFC, the ALJ considers “all of the relevant medical and
19   other evidence,” including medical opinion evidence. 20 C.F.R. § 404.1545(a)(3); see 20
20   C.F.R. § 404.1527. “[P]hysicians may render medical, clinical opinions, or they may
21   render opinions on the ultimate issue of disability–the claimant’s ability to perform work.”
22   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). In general, medical opinions of
23   treating sources are entitled to the greatest weight; opinions of examining, non-treating
24   sources are entitled to lesser weight; and opinions of non-examining, non-treating sources
25   are entitled to the least weight. Id. “If a treating or examining doctor’s opinion is
26   contradicted by another doctor’s opinion, an ALJ may only reject it by providing specific
27   and legitimate reasons that are supported by substantial evidence.” Id. An ALJ satisfies
28   the substantial evidence requirement by “setting out a detailed and thorough summary of


                                                 -4-
         Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 5 of 10



 1   the facts and conflicting evidence, stating his [or her] interpretation thereof, and making
 2   findings.” Id. “The opinions of non-treating or non-examining physicians may also serve
 3   as substantial evidence when the opinions are consistent with independent clinical findings
 4   or other evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).
 5   At the time of Plaintiff’s hearing, a physician’s assistant was not an “acceptable” medical
 6   source.5 Popa v. Berryhill, 872 F.3d 901, 907 (9th Cir. 2017); see generally 20 C.F.R. §
 7   404.1502(a). Thus, to reject the opinion of a physician’s assistant, the ALJ needed to
 8   provide “germane” reasons. Popa, 872 F.3d at 906. In evaluating any medical opinion,
 9   regardless of source, the ALJ may consider: (1) whether the source examined the claimant;
10   (2) the length, frequency, nature, and extent of any treatment relationship; (3) the degree
11   of support the opinion has, particularly from objective medical evidence; (4) the
12   consistency of the opinion with the record as a whole; (5) the source’s specialization; and
13   (6) “other factors.” 20 C.F.R. §§ 404.1527(c)(1)–(6); Trevizo, 871 F.3d at 675; see 20
14   C.F.R. § 404.1527(f) (stating that these factors apply to opinions from sources who are not
15   “acceptable” medical sources).
16                 1.   The ALJ properly rejected Dr. Fiel’s letter.
17           First, the ALJ considered a June 17, 2015 statement from Dr. Fiel in which he
18   summarized the progression of Plaintiff’s impairments since July 24, 2014. (R. at 23, 918.)
19   The ALJ noted that “Dr. Fiel reported at the time of this statement, he was unsure if
20   [Plaintiff] had returned back to work.” (Id. at 23.) As such, the ALJ did not give any
21   weight to this statement because it “d[id] not provide any updated information regarding
22   [Plaintiff’s] impairments.”    (Id.)   The Court finds no error.     Because of Dr. Fiel’s
23   uncertainty, the letter provides no substantial evidence to support a finding of disability.
24                 2.   The ALJ properly rejected Dr. Fiel’s limitations.
25           Next, the ALJ considered a “Disability Impairment Questionnaire” completed by
26
27   5
           Under current regulations, a physician’s assistant is an “acceptable” medical source.
28   20 C.F.R. § 404.1502(a)(8).


                                                 -5-
         Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 6 of 10



 1   Dr. Fiel on October 22, 2014.6 (Id. at 22, 340–44.) Therein, Dr. Fiel opined that Plaintiff
 2   could never lift or carry 0-5 pounds and could only tolerate less than an hour of sitting,
 3   standing, and walking. (Id. at 343.) Furthermore, he opined that Plaintiff would be off
 4   task for 1/3 to 2/3 of the workday due to pain, fatigue, or other symptoms and would miss
 5   more than 3 days of work per month, which would be consistent with disability per VE
 6   testimony. (Id. at 47, 342, 344.)
 7           The ALJ assigned “little weight” to this opinion and found that it “rel[ied] heavily
 8   on the subjective report of symptoms and limitations provided by [Plaintiff], and the
 9   totality of the evidence does not support the subjective complaints.” (Id. at 22.) Further,
10   the ALJ noted that “recent treatment records and diagnostic testing show[ed] [Plaintiff]
11   was not as limited as Dr. Fiel assessed.” (Id. (citing id. at 345–74 [Exhibit 5F], 929–87
12   [Exhibit 17F]).) The ALJ noted that “the remainder of the record” likewise failed to
13   support Dr. Fiel’s opinion. (Id.) These were specific and legitimate reasons supported by
14   substantial evidence. Plaintiff’s arguments to the contrary are unavailing.
15           In disputing the ALJ’s finding that Dr. Fiel’s opinion was based on his subjective
16   complaints, Plaintiff notes that Dr. Fiel indicated, rather, that his opinion was based on an
17   August 15, 2014 MRI. (Pl. Br. at 11–12; see R. at 22, 340.) The ALJ did note this as well
18   but also noted that more “recent treatment records and diagnostic testing” showed Plaintiff
19   was “not as limited as Dr. Fiel assessed.” (R. at 22 (citing R. at 345–74, 929–87).) The
20   cited records indicate that in October 2014, Plaintiff presented with back pain with a
21   herniated disc. (Id. at 929.) He then underwent spinal surgery in January 2015 and reported
22   “feeling better” at a post-op appointment a couple weeks later. (Id. at 934.) At this visit,
23   he denied “joint or muscle pain, or back pain” and his gait, balance, and motor were
24   “normal.” (Id. at 935.) Identical notations were made at virtually every appointment
25   subsequent to this one. (Id. at 938,941, 946–47, 949, 952, 955.) At one visit, however, it
26
     6
             The Court notes that Dr. Fiel was “unsure” if Plaintiff’s impairments were expected
27
     to last at least 12 months. (R. at 340.) In order for a claimant to be found disabled, they
28   must have an impairment lasting “for a continuous period of at least 12 months.” 20 C.F.R.
     § 404.1509.

                                                 -6-
      Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 7 of 10



 1   was noted that he had “back pain with some mild stiffness” but also that he had “been
 2   doing much better with his neuropathy since he had his herniated disc at lumbar spine
 3   surgically fixed back in January.” (Id. at 943–44.) At another visit, he reported back
 4   spasms. (Id. at 957.) Dr. Fiel assessed “[u]nstable” chronic lower back pain.” (Id. at 958.)
 5   However, at the next appointment, there were no notes or reports of continuing problems
 6   with Plaintiff’s back, but Plaintiff did report worsening pain in his left knee and exhibited
 7   mild swelling on examination. (Id. at 960–61.) Dr. Fiel ordered an X-ray which showed
 8   that Plaintiff had “[m]ild-to-moderate osteoarthritis of the left knee with associated severe
 9   degenerative changes in the proximal tibiofibular joint.” (Id. at 962, 985.) The ALJ
10   acknowledged these findings but found that it did not establish Plaintiff’s condition as
11   severe as alleged because he testified at his hearing that he could lift 35 pounds at one time.
12   (Id. at 20, 41.) However, Plaintiff further testified that he could not do so repetitively,
13   perhaps only for “15 or 20 minutes” at a time. (Id. at 41.) Nevertheless, the ALJ’s ultimate
14   conclusion that the August 15, 2014 MRI of Plaintiff’s spine–the objective medical
15   evidence that Dr. Fiel explicitly based his opinion on (id. at 340)–was not consistent with
16   subsequent treatment notes, which–as discussed–did not note ongoing problems with
17   Plaintiff’s spine. The Court acknowledges that the evidence could potentially yield a
18   different interpretation and conclusion; however, it defers to the ALJ’s because it is
19   supported by substantial evidence as discussed. Trevizo, 871 F.3d at 674–75.
20          In addition, the ALJ found that the opinion was unsupported by “the remainder of
21   the record.” (Id. at 22.) In discerning the ALJ’s path here, the Court references other
22   findings made by the ALJ in determining whether substantial evidence supports this
23   conclusion. See Treichler, 775 F.3d at 1099 (stating that an ALJ does not err if his path
24   “may reasonably be discerned, even if the [ALJ] explains [his] decision with less than ideal
25   clarity”). Earlier in the decision, the ALJ found that Plaintiff’s “level of activity is
26   minimally limited, and cannot be reconciled with the considerable severity alleged.” (Id.
27   at 21.) In concluding such, the ALJ had noted that Plaintiff “testified he is able to help his
28   wife with vacuuming,” “drive regularly, trim trees[,] and use a blower as long as he is not


                                                  -7-
         Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 8 of 10



 1   bending.” (Id. at 19.) The ALJ found that Plaintiff’s ability to engage in these activities
 2   “suggests [his] current over the counter medication adequately controls [his] pain.”7 (Id.)
 3   Other records cited by the ALJ indicate that even prior to his January 2015 spinal surgery,
 4   Plaintiff experienced “70% relief” of pain from injection therapy in December 2014. (R.
 5   348, 354; see R. at 22 (citing R. at 345–74).) Notably, nowhere in his Opening Brief does
 6   Plaintiff dispute the validity of these findings or the discount of his own allegations on their
 7   account. (See Pl. Br.) As such, the Court presumes the validity of the ALJ’s findings and
 8   discount of Plaintiff’s statements on their account (R. at 19–21). See Carmickle, 533 F.3d
 9   at 1161 n.2 (declining to address a finding by an ALJ because the claimant “failed to argue
10   the issue with any specificity in his briefing”); Kim, 154 F.3d at 1000 (“[The Court] will
11   not ordinarily consider matters on appeal that are not specifically and distinctly argued in
12   appellant’s opening brief.”); see also LRCiv 16.1(a) (“Plaintiff’s opening brief must set
13   forth all alleged errors.”) (emphasis added).
14           Therefore, Dr. Fiel’s opinion was properly discounted because of its lack of support
15   from the objective medical evidence it was purportedly based upon (the August 15, 2014
16   MRI) as well as its inconsistency with other evidence in the record noted by the ALJ. See
17   20 C.F.R. §§ 404.1527(c)(3)–(4); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,
18   1195 (9th Cir. 2004) (“[A]n ALJ may discredit . . . opinions that are conclusory, brief, and
19   unsupported by the record as a whole . . . or by objective medical findings.”) (internal
20   citation omitted).8
21           ///
22
     7
23           The only medication Plaintiff reported taking for pain was aspirin. (R. at 19, 39.)

24   8
            The Court rejects Plaintiff’s argument that the ALJ “improperly substituted his
25   opinion for that of [Plaintiff’s] physicians.” (Pl. Br. at 16.) The ALJ is specifically charged
     to “assess [a claimant’s] residual functional capacity based on all of the relevant medical
26   and other evidence,” 20 C.F.R. § 404.1545(a)(3), and to evaluate medical opinion evidence
     according to applicable regulatory standards, see 20 C.F.R. § 404.1527. The discharge of
27
     these regulatory duties is not tantamount to rendering a medical opinion. See Schott v.
28   Comm’r of Soc. Sec. Admin., No. CV-19-00389-PHX-JJT, 2019 WL 5782324, at *5 (D.
     Ariz. Nov. 6, 2019).

                                                  -8-
         Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 9 of 10



 1                  3.   The ALJ properly rejected Ms. Moore’s opinion on disability.
 2           Next, the ALJ considered the opinion of physician assistant, Claire Moore. 9 (R. at
 3   22, 795.) The ALJ likewise assigned “little weight” to Ms. Moore’s opinion. (Id. at 22.)
 4   As with the opinion of Dr. Fiel, the ALJ found Ms. Moore’s opinion “rel[ied] heavily on
 5   the subjective report of symptoms and limitations provided by [Plaintiff], and the totality
 6   of the evidence does not support the subjective complaints.” (Id.) Because this reason is
 7   identical to the reason for rejecting Dr. Fiel’s opinion–which the Court found valid–it
 8   follows that it was also a “germane” reason here to reject Ms. Moore’s opinion.
 9   Accordingly, the Court finds no error.
10                  4.   The ALJ properly relied upon the reviewing physicians’ opinions.
11           Plaintiff argues that the ALJ erred in affording “great weight” to the opinions of the
12   non-examining physicians who reviewed his application, arguing that their opinions could
13   not constitute “substantial evidence” as a matter of law. (Pl. Br. at 16; R. at 23.) Contrary
14   to this assertion, the Ninth Circuit has expressly stated that “[t]he opinions of non-treating
15   or non-examining physicians may . . . serve as substantial evidence when the opinions are
16   consistent with independent clinical findings or other evidence in the record.” Thomas,
17   278 F.3d at 957.10 Here, the ALJ found that the reviewing physicians’ opinions were
18   9
             The Court rejects Plaintiff’s assertion that Ms. Moore’s opinion was co-signed by
19   her supervising physician, Dr. Crandall, and thus should have been considered as an
     opinion of an “acceptable” medical source. (Pl. Br. at 15; Reply at 4 n.3.) Contrary to
20   Plaintiff’s assertion, the opinion unambiguously states that it was “Electronically signed
21   on 04/27/2015 by Claire Moore, PAC.” (R. at 795.) Indeed, Ms. Moore’s initials appear
     under her name, which the Court construes as her electronic signature. (Id.) While Dr.
22   Crandall’s name appears on the document, his initials–i.e., his electronic signature–do not,
23   nor does the document unambiguously state–as it does with Ms. Moore–that he signed it.
     Documents which do state that Dr. Crandall signed them bear his initials underneath his
24   name. (See, e.g., id. at 747.) Thus, there is no ambiguity with respect to who rendered and
25   signed the document at issue. Ms. Moore’s electronic signature, standing alone, speaks for
     itself. Accordingly, the ALJ did not err in failing to consider it as an opinion from an
26   “acceptable” medical source.
27   10
           In support of his inaccurate assertion, Plaintiff cites Knorr v. Berryhill, 254 F. Supp.
28   3d 1196, 1213 (C.D. Cal. Jun. 2, 2017). However, Knorr is actually consistent with the
     holding of Thomas as the Knorr court stated, “The nonexamining physicians’ conclusion,

                                                  -9-
     Case 2:18-cv-03240-SMB Document 20 Filed 10/05/20 Page 10 of 10



 1   “consistent with” other evidence in the record, namely, “the persuasive objective evidence
 2   and [Plaintiff’s] activities of daily living.” (R. at 23.) Notably, Plaintiff does not dispute
 3   the validity of these findings. (See Pl. Br.) As such, the Court finds no error in the ALJ’s
 4   reliance on the reviewing physicians’ opinions in his RFC finding.
 5          B.   The ALJ Did Not Err In Failing To Pose A Hypothetical To The VE Based
 6               On Properly Rejected Evidence.
 7          Lastly, Plaintiff alleges that the ALJ erred by failing to pose a hypothetical based
 8   on the limitations opined to by Dr. Fiel to the VE at the hearing. (Pl. Br. at 17–19.)
 9   However, because Dr. Fiel’s opinion was properly rejected as discussed above, the ALJ
10   was not obligated to pose a hypothetical to the VE based on the limitations within it.
11   Batson, 359 F.3d at 1197 (holding that an “ALJ [is] not required to incorporate evidence
12   from the opinions of [a claimant’s] treating physicians, which were permissibly
13   discounted”).
14          IT IS THEREFORE ORDERED, affirming the decision of the Commissioner
15   and directing the Clerk of Court to enter judgment accordingly and terminate this case.
16          Dated this 2nd day of October, 2020.
17
18
19
20
21
22
23
24
25
26
27
     with nothing more, does not constitute substantial evidence . . . .” Id. (emphasis added).
28   In other words, so long as there is other evidence in the record that supports a reviewing
     physician’s opinion–as is the case here–the opinion may serve as substantial evidence.

                                                 - 10 -
